DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0250180 A1).
With respect to claim 1, Lee discloses, in Figs.1-27, a semiconductor device, comprising: a semiconductor substrate (100) comprising a first device region (12) and a second device region (10) (see Par.[0022]-[0024] wherein first and second transistor 10 and 12 over substrate 100 are disclosed); a first semiconductor stack (162b1, 134) located on the semiconductor substrate (100) over the first device region (12), wherein the first semiconductor stack (162b1, 134) has first channels (134) (see Par.[0052]- [0055] wherein gate pattern 162b1 and three channel patterns 134 are disclosed); a second qiisemiconductor stack (162a1, 132) located on the semiconductor substrate (100) over the second device region (10), wherein the second semiconductor stack (162a1, 132) has second channels (132), and a total number of the first channels (134) is greater than a total number of the second channels (132) (see Par.[0032]-[0035] wherein gate pattern 162a1 and two channel patterns 13e are disclosed); a first gate structure (166b) enclosing the first semiconductor stack (162b1, 134); and a second gate structure (166a) enclosing the second semiconductor stack (162a1, 132) (see Par.[0063]-[0064] wherein first and second gate structures 166a and 166b are disclosed; see Fig.8, for example, wherein enclosing of channel regions by gate structure in perspective view is shown); first source (148b) and drain (148c) regions disposed at opposite sides of the first gate structure (166b) and connected to the first channels (134) of the first semiconductor stack, wherein bottommost surfaces of the first source and drain regions (148) are lower a bottommost surface of the first gate structure (166b); and second source (148a) and drain regions (148b) disposed at opposite sides of the second gate structure (166a) and connected to the second channels (134) of the second semiconductor stack, wherein bottommost surfaces of the second source and drain regions (148) are lower a bottommost surface of the second gate structure (see Par.[0024], [0029], [0041], [0049] wherein source drain regions 148 with bottom surface lower than that of gate structures in at least a cross-sectional view are disclosed).
With respect to claim 7, Lee discloses, in Figs.1-27, the semiconductor device, wherein the first semiconductor stack includes at least one more channel than the second semiconductor stack.
With respect to claim 8, Lee discloses, in Figs.1-27, a semiconductor device, comprising: a semiconductor substrate (100); a first transistor (12) formed on the semiconductor substrate (100), comprising: a first pair of source and drain regions (148b, 148c) (see Par.[0041]-[0042] wherein second and third epitaxial patterns 148b and 148c may act as source/drain regions of the second transistor 12 are disclosed); first semiconductor channels (134), vertically stacked over each other and extending from the source region (148b) of the first pair to the drain region (148c) of the first pair (see Par.[0040]-[0045] wherein channel patterns 134 is disclosed); and a first gate structure (166b), stacked on and extending in between the first semiconductor channels (134), wherein bottommost surfaces of the first pair of source and drain regions (148b and 148c) is lower a bottommost surface of the first gate structure (166b); and a second transistor (10) formed on the semiconductor substrate, comprising: a second pair of source and drain regions (148a, 148b); second semiconductor channels (132), vertically stacked over each other and extending from the source region (148a) of the second pair to the drain region (148b) of the second pair (see Par.[0024] wherein channel 132 vertically disposed between first and second epitaxial patterns 148a and 148b may act as source/drain regions of the first transistor 10); and a second gate structure (166a), stacked on and extending in between the second semiconductor channels (132) wherein bottommost surfaces of the second pair of source and drain regions (148a, 148b) is lower a bottommost surface of the second gate structure (166a), wherein a total number of the first semiconductor channels (134) is greater than a total number of the second semiconductor channels (132) (see Par.[0063]-[0064] wherein first and second gate structures 166a and 166b are disclosed; see Fig.8, for example, wherein enclosing of channel regions by gate structure in perspective view is shown; see Par.[0024], [0029], [0041], [0049] wherein source drain regions 148 with bottom surface lower than that of gate structures in at least a cross-sectional view are disclosed).
With respect to claim 21, Lee discloses, in Figs.1-27, a semiconductor device, comprising: a semiconductor substrate (100) comprising a first device region (12) and a second device region (10) (see Par.[0022]-[0024] wherein first and second transistor 10 and 12 over substrate 100 are disclosed); a first semiconductor stack (162b1, 134) located on the semiconductor substrate (100) over the first device region (12), wherein the first semiconductor stack (162b1, 134) has first channels (134) (see Par.[0052]- [0055] wherein gate pattern 162b1 and three channel patterns 134 are disclosed); a second semiconductor stack (162a1, 132) located on the semiconductor substrate (100) over the second device region (10), wherein the second semiconductor stack (162a1, 132) has second channels (132), and a total number of the first channels (134) is greater than a total number of the second channels (132) (see Par.[0032]-[0035] wherein gate pattern 162a1 and two channel patterns 13e are disclosed); a first gate structure (166b) enclosing the first semiconductor stack (162b1, 134); and a second gate structure (166a) enclosing the second semiconductor stack (162a1, 132) (see Par.[0063]-[0064] wherein first and second gate structures 166a and 166b are disclosed; see Fig.8, for example, wherein enclosing of channel regions by gate structure in perspective view is shown); first source and drain regions (148b, 148c) disposed at opposite sides of the first gate structure (166b) and connected to the first channels (134) of the first semiconductor stack, wherein sidewalls of the first channels are substantially aligned in a stacking direction of the first channels, and a topmost surface of the first source and drain regions (148) is substantially coplanar/(within same chosen plane) to a topmost surface of a topmost layer of the first channels (134), wherein the topmost layer of the first channels (134) is away from the semiconductor substrate (100); and second source and drain regions (148a, 148b) disposed at opposite sides of the second gate structure (166a) and connected to the second channels (134) of the second semiconductor stack, wherein sidewalls of the second channels are substantially aligned in a stacking direction of the second channels, and a topmost surface of the second source and drain regions is substantially coplanar to a topmost surface of a topmost layer of the second channels, wherein the topmost layer of the second channels is away from the semiconductor substrate (see, for example, Fig.1A wherein source/drain regions are coplanar to channels in that they are in the same unique plane of cross-sectional plane of Fig.1).
With respect to claim 27, Lee discloses, in Figs.1-27, the semiconductor device, wherein the first semiconductor stack includes at least one more channel than the second semiconductor stack (see Par.[0032]-[0035] wherein gate pattern 162a1 and two channel patterns 13e are disclosed).
Claims 1-2, 7-10, 21-22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2019/0067125 A1 or Pro. 62/552,164 hereinafter referred to as “Chang”).; 
With respect to claim 1, Chang discloses, in Fig.30, a semiconductor device, comprising: a semiconductor substrate (10) comprising a first device region (Q11) and a second device region (Q12) (see Par.[0040] wherein semiconductor substrate 10 is disclosed; see Par.[0116] wherein first and second FET regions Q11 and Q12 over substrate 10 are disclosed); a first semiconductor stack (58, 56, 53, 25) located on the semiconductor substrate (10) over the first device region (Q11), wherein the first semiconductor stack has first channels (25); a second semiconductor stack (58, 56, 53, 25) located on the semiconductor substrate (10) over the second device region (Q12), wherein the second semiconductor stack (58, 56, 53, 25) has second channels (25), and a total number of the first channels (25) is greater than a total number of the second channels (25) (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12); a first gate structure (54, 56, 58) enclosing the first semiconductor stack; and a second gate structure (54, 56, 58) enclosing the second semiconductor stack (see, as example Fig.6, wherein perspective view of Fig.30 provides gate structure enclosing channel structure); first source and drain regions (40) disposed at opposite sides of the first gate structure (54, 56, 58) and connected to the first channels (25) of the first semiconductor stack, wherein bottommost surfaces of the first source and drain regions (40) are lower a bottommost surface of the first gate structure (54, 56, 58); and second source and drain regions (40) disposed at opposite sides of the second gate structure (54, 56, 58) and connected to the second channels (25) of the second semiconductor stack, wherein bottommost surfaces of the second source and drain regions are lower a bottommost surface of the second gate structure (see Par.[0044]-[0046] wherein the lower surface of source/drain is lower than that of gate structure in at least a cross-sectional view).
With respect to claim 2, Chang discloses, in Fig.30, the semiconductor device, wherein along a stacking direction of the first semiconductor stack and the semiconductor substrate (10), a topmost first channel included in the first semiconductor stack is substantially aligned with a topmost second channel included in the second semiconductor stack (see Fig.30 wherein a topmost first channel included in the first semiconductor stack is substantially aligned with a topmost second channel included in the second semiconductor stack).
With respect to claim 7, Chang discloses, in Fig.30, the semiconductor device, wherein the first semiconductor stack includes at least one more channel than the second semiconductor stack (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12).
With respect to claim 8, Chang discloses, in Fig.30, a semiconductor device, comprising: a semiconductor substrate (10) (see Par.[0040] wherein semiconductor substrate 10 is disclosed); a first transistor (Q11) formed on the semiconductor substrate (10), comprising: a first pair of source and drain regions (40) (see Par.[0044]-[0053] wherein source/drain epitaxial layer 40 is disclosed); first semiconductor channels (25), vertically stacked over each other and extending from the source region (40) of the first pair to the drain region (40) of the first pair (see Par.[0092]-[0093] wherein semiconductor layers 25 as channels is disclosed); and a first gate structure (54, 56, 58), stacked on and extending in between the first semiconductor channels (25), wherein bottommost surfaces of the first pair of source and drain regions (40) is lower a bottommost surface of the first gate structure (54, 56, 58); and a second transistor (Q12) formed on the semiconductor substrate (10), comprising: a second pair of source and drain regions (40); second semiconductor channels (25), vertically stacked over each other and extending from the source region of the second pair to the drain region of the second pair; and a second gate structure (54, 56, 58), stacked on and extending in between the second semiconductor channels (25), wherein bottommost surfaces of the second pair of source and drain regions (40) is lower a bottommost surface of the second gate structure (54, 56, 58), wherein a total number of the first semiconductor channels is greater than a total number of the second semiconductor channels (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12; see Par.[0044]-[0046] wherein the lower surface of source/drain is lower than that of gate structure in at least a cross-sectional view).
With respect to claim 9, Chang discloses, in Fig.30, the semiconductor device, wherein a bottom surface of a bottommost channel of the first semiconductor channels (25) is located at a lower level height along a stacking direction of the first semiconductor channels (25) than a bottom surface of a bottommost channel of the second semiconductor channels (see Fig.30).
With respect to claim 10, Chang discloses, in Fig.30, the semiconductor device, wherein the second semiconductor channels are stacked over a protrusion of the semiconductor substrate.
With respect to claim 21, Chang discloses, in Fig.30, a semiconductor device, comprising: a semiconductor substrate (10) comprising a first device region (Q11) and a second device region (Q12) (see Par.[0040] wherein semiconductor substrate 10 is disclosed; see Par.[0116] wherein first and second FET regions Q11 and Q12 over substrate 10 are disclosed); a first semiconductor stack (58, 56, 53, 25) located on the semiconductor substrate (10) over the first device region (Q11), wherein the first semiconductor stack has first channels (25); a second semiconductor stack (58, 56, 53, 25) located on the semiconductor substrate (10) over the second device region (Q12), wherein the second semiconductor stack (58, 56, 53, 25) has second channels (25), and a total number of the first channels (25) is greater than a total number of the second channels (25) (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12); a first gate structure (54, 56, 58) enclosing the first semiconductor stack; and a second gate structure (54, 56, 58) enclosing the second semiconductor stack (see, as example Fig.6, wherein perspective view of Fig.30 provides gate structure enclosing channel structure); first source and drain regions (40) disposed at opposite sides of the first gate structure and connected to the first channels of the first semiconductor stack, wherein sidewalls of the first channels are substantially aligned in a stacking direction of the first channels (25), and a topmost surface of the first source and drain regions is substantially coplanar to a topmost surface of a topmost layer of the first channels (25), wherein the topmost layer of the first channels (25) is away from the semiconductor substrate (10); and second source and drain regions disposed at opposite sides of the second gate structure and connected to the second channels of the second semiconductor stack, wherein sidewalls of the second channels (25) are substantially aligned in a stacking direction of the second channels, and a topmost surface of the second source and drain regions is substantially coplanar to a topmost surface of a topmost layer of the second channels, wherein the topmost layer of the second channels is away from the semiconductor substrate (see Fig.30, wherein source/drains regions are coplanar to channels in that the belong to the same cross-sectional plane).
With respect to claim 22, Chang discloses, in Fig.30, the semiconductor device, wherein along a stacking direction of the first semiconductor stack and the semiconductor substrate, a topmost first channel included in the first semiconductor stack is substantially aligned with a topmost second channel included in the second semiconductor stack (see Fig.30).
With respect to claim 27, Chang discloses, in Fig.30, the semiconductor device, wherein the first semiconductor stack includes at least one more channel than the second semiconductor stack (see Par.[0042]-[0045] wherein stack of gate structure and channels in each FET regions are disclosed; see Fig.30, wherein channels in Q11 region are in greater number than that of Q12).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 21 have been considered but are moot because current rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, other prior art considerate pertinent by at least anticipating, either alone or in combination, all the claimed limitations of claims 1 and 8 are cited in form PTO-892.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone Fax/Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818